                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DMSION
                                  No. 4:19-CR-30-D


UNITED STATES OF AMERICA                       )
                                               )
                                               )
                   v.                          )               ORDER
                                               )
ROSALIND CHANTICE JACKSON,                     )
                                               )
                          Defendant.           )


       On July 10, 2020, Rosalind Chantice Jackson ("Jackson") moved for compassionate release

under the First StepAct("FirstStepAct''), Pub. L. No.115-391, § 603(b), 132 Stat. 5194, 5238-41

(2018) (codified as amended at 18 U.S.C. § 3582) and filed a memorandum and records in support

[D.E. 38, 41, 42, 44]. On October 30, 2020, the United States responded in opposition [D.E. 47].

As explained below, the court denies Jackson's motion.

                                                   I.

       On June 20, 2019, pursuant to a waiver of indictment and with a written plea agreement,

Jackson pleaded guilty to willfully aiding and assisting in the preparation of false income tax returns

(count one) and making and subscribing to a false income tax return (count two). See [D.E. 13, 17].

On October 9, 2019, the court held a sentencing hearing and adopted the facts set forth in the

PresentencelnvestigationReport("PSR"). See [D.E. 31, 33, 34]; Fed. R. Crim. P. 32(i)(3)(A}-{B).

The court calculated Jackson's total offense level to be 19, her criminal history category to be m,

and her advisory guideline range to be 37 to 46 months' imprisonment. See [D.E. 34] 1. After

thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the court sentenced Jackson

to 37 months' imprisonment. See [D.E. 33] 2.



            Case 4:19-cr-00030-D Document 50 Filed 01/27/21 Page 1 of 7
       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section 3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another




                                                  2

            Case 4:19-cr-00030-D Document 50 Filed 01/27/21 Page 2 of 7
extraordinary and compelling reason. See U.S.S.G. § lB 1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           oflife expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (III) experiencing deteriorating physical or mental health because
                                   of the aging process,

                            that substantially dimini~hes the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                     is experiencing a serious deterioration in physical or mental health
                     because ofthe aging process; and (iii) has served at least 10 years or 75
                     percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                      (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                          child or minor children.

                      (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

                                                    3

              Case 4:19-cr-00030-D Document 50 Filed 01/27/21 Page 3 of 7
 that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencing to warrant a reduction in the term of imprisonment." U.S.S.O. § lB 1.13 cmt. n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.O. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not
                                        \
updated U.S.S.O. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a moti~n for a sentence reduction under 18 U.S.C. §

 3S82(c)(l)(A). See,    ~     United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020).

Nevertheless, section lBl.13 provides informative policy when assessing an inmate's motion, but

a court independently determines whether "extraordinary and compelling reasons" warrant a sentence

reduction under 18 U.S.C. § 3S82(c)(l)(A)(i). See id. at 284. In doing so, the court consults not

only U.S.S.O. § lBl.13, but also the text of 18 U.S.C. § 3S82(c)(l)(A) and the section 3SS3(a)

factors. See,~ id. at 280-84; United States v. Jones, 980 F.3d 1098, 1101-03 (6th Cir. 2020);

United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. Ruffin, 978 F.3d

 1000, 1007-08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);




                (D) Other Reasons.-A.s determined by the Director of the Bureau of
                      Prisons, there exists in the defendant's case an extraordinary and
                      compelling reason other than, or in combination with, the reasons
                      described in subdivisions (A) through (C).

U.S.S.O. § lBl.13 cmt. n.1.

                                                  4

             Case 4:19-cr-00030-D Document 50 Filed 01/27/21 Page 4 of 7
 United States v. Clark, No. 1:09cr336-l, 2020 WL 1874140, at •2 (M.D.N.C. Apr. 15, 2020)

 (unpublished).

         As for Jackson's request for compassionate release, Jackson contends that she has exhausted

 her administrative requirements. See [D.E. 38] 2; [D.E. 41] 3. In April 2020, Jackson submitted a

 request for compassionate release to the Warden at FMC Carswell, which was denied on April 28,

 2020.       See [D.E. 38-2] 1; [D.E. 41-3] 1.    On May 6, 2020, Jackson filed a request for

 reconsideration, which was denied on May 12, 2020. See [D.E. 38-2] 2; [D.E. 41-3] 2. Jackson

 appealed the denial on May 18, 2020, which was denied on June 15, 2020. See [D.E. 41-3] 3.

 Jackson again appealed the denial on July 9, 2020, which was once more denied on July 24, 2020.

 See id. at 4. Moreover, the government has not invoked section 3582's exhaustion requirement. See

 United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).2 Accordingly, the court addresses

 Jackson's claim on the merits.

         Jackson seeks compassionate release pursuant to section 3582(c)(l)(A). In support of her

 request, Jackson cites the COVID-19 pandemic, her race, and her health conditions, including

 obesity, diabetes, hypertension, hyperlipidemia, anemia, glaucoma, and complications from

 necrotizing fasciitis. See [D.E 38] 1; [D.E. 38-3]; [D.E. 41] 1-2, 5-8; [D.E. 42]; [D.E. 44]. Jackson

 also cites the conditions at FMC Carswell, her rehabilitation efforts, her release plan, and that she

 served over 29% of her sentence. See [D.E. 41] 2, 10-11.

         As for the medical condition ofthe defendant policy statement, the policy statement requires

 that the defendant is "suffering from a serious physical or medical condition ... from which he or


         2
            The Fourth Circuit has not addressed whether section 3582's exhaustion requirement is a
  jurisdictional or claims-processing requirement. The court assumes without deciding that the
. requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
  for this court to enforce it. See Alam, 960 F.3d at 833-34.

                                                  5

                Case 4:19-cr-00030-D Document 50 Filed 01/27/21 Page 5 of 7
she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l{A)(ii). While Jackson states that she

suffers from obesity, diabetes, hypertension, hyperlipidemia, anemia, glaucoma, and complications

from necrotizing fascitis, she has not demonstrated that she is not going to recover from these

conditions or that they cannot be treated while Jackson serves her sentence. Accordingly, reducing

Jackson's sentence is not consistent with application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

        As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Jackson's health conditions, rehabilitation efforts, and release plan are

extraordinary and compelling reasons under section 3582(c)(l)(A). Cf. United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that
                                I



it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP' s statutory role, and its extensive and professional efforts to curtail the

virus's spread."). Even so, the section 3553(a) factors counsel against reducing Jackson's sentence.

See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140,

at *3-8.

        Jackson is 45 years old and engaged in very serious criminal behavior between 2011 and

2016. See PSR ,r,r 9--21. Jackson conspired with numerous individuals to defraud the Internal

Revenue Service ("IRS") by filing ~audulent tax returns. See id. Jackson is personally responsible

for filing 54 false income tax returns, resulting in a tax loss of$379,342. See id. at ,r 13. In addition

to her clients' returns, Jackson also filed false income tax returns in her own name. See id. at ,r,r

15-18. Altogether, Jackson is responsible for $1,123,933 in tax loss. See id. at ,r 21. Moreover,

Jackson is a recidivist who has progressed from serious drug offenses to serious white collar crime.

See id. at ,r,r 26-32. Jackson has also failed to abide by court-ordered supervision. See id. ,r,r 25-26.

The court also has considered Jackson's potential exposure to COVID-19, her health conditions, her

                                                   6

            Case 4:19-cr-00030-D Document 50 Filed 01/27/21 Page 6 of 7
rehabilitation efforts, and her release plan. Cf. Pep_per v. United States, 562 U.S. 476, 480-81

(2011 ). Having considered the entire record, the steps that the BOP has taken to address COVID-19

and treat Jackson, the section 3553(a) factors, Jackson's arguments, the government's persuasive

response, and the need to punish Jackson for her criminal behavior, to incapacitate Jackson, to

promote respect for the law, to deter others, and to protect society, the court declines to grant

Jackson's motion for compassionate release. See, ~ Chavez-Meza v. United States, 138 S. Ct.

1959, 1966--68 (2018); Ruffin 978 F.3d at 1008--09; Chambliss, 948 F.3d at 693-94; United States

v. Hill, No. 4:13-CR-28-BR, 2020 WL 205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished).

       As for Jackson's request for home confinement, Jackson seeks relief under the CARES Act.

See [D.E. 38, 44]. The CARES Act does not provide this court with the authority to grant home

confinement. See United States v. Brummett, No. 20-5626, 2020 WL 5525871, at •2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy. No. 3:19-CR-35-KDB-DCK, 2020 WL

5535020, at *1 (W.D.N.C. Sept. 15, 2020) (unpublished); United States v. Gray, No.

4:12-CR-54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). As such, the

court dismisses Jackson's request for home confinement.

                                               II.
                              \

       In sum, the court DENIES Jackson's motion for compassionate release [D.E. 38], and

DISMISSES Jackson's request for home confinement.

       SO ORDERED. This _fl day of January 2021.



                                                          J     SC.DEVERID
                                                          United States District Judge


                                                7

           Case 4:19-cr-00030-D Document 50 Filed 01/27/21 Page 7 of 7
